People v Petit (2019 NY Slip Op 08872)





People v Petit


2019 NY Slip Op 08872


Decided on December 11, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 11, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
ANGELA G. IANNACCI, JJ.


2019-09023
 (Ind. No. 3/16)

[*1]The People of the State of New York, plaintiff,
vChilo Petit, defendant.


Chilo Petit, Attica, NY, defendant pro se.
John M. Ryan, Acting District Attorney, White Plaints, NY (John M. Castellano, Johnnette Traill, Nancy Fitzpatrick Talcott, and Antara D. Kanth of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant, in effect, for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Queens County, rendered September 13, 2017.
ORDERED that the application is granted, and the defendant's notice of appeal is deemed to have been timely filed.
Under the circumstances of this case, the defendant has established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
AUSTIN, J.P., COHEN, DUFFY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court